PER CURIAM.
Nannette Litherland appeals from the judgment entered on her conviction following a jury trial for first-degree murder and first-degree assault. Finding no reasonable probability that the jury would have reached a different conclusion but for the challenged testimony, we affirm.
An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).